DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the preliminary amendments to claims 2-5, 7-11 and 13-15, and the addition of claims 16-20 received 12/18/2019. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lafarre et al (“Lafarre” US 2012/0147353 cited in IDS).
For claims 1, 11 and 14, Lafarre teaches a system (fig. 6), lithographic apparatus comprising the system (fig. 1), and method of using the system, the system comprising: 
a substrate support WT configured to hold a substrate W (fig. 1 par. 32); 
a conductive or semi-conductive element W contacting the substrate support and covering at least part of the substrate support (fig. 6 par. 63); and 

the method further comprising:
reducing oxidation or removing oxide on a substrate support (wherein at least some oxidation of the holder and burls occurs as part of the normal and usual operation of the lithographic apparatus, and furthermore Lafarre explicitly teaches the presence of oxides 108 at the upper surface of the substrate holder at fig.’s 7 and 14 par.’s 70-75; therefore application of the positive potential to these oxides will necessarily result in at least some reduction or removal of oxide on the substrate support during the normal and usual operation of the system. The examiner gives weight to the preamble language of claim 14 in consideration of MPEP 2111.02 II. However, the preamble limitations are met because the prior art device would necessarily perform the method claimed during its normal and usual operation. See MPEP 2112.02).
For claim 2, Lafarre teaches wherein the substrate support has a main body and a plurality of burls projecting from a main body surface of the main body (fig. 6 par. 63, “[i]n an embodiment, the substrate holder is an integral part of the substrate table and does not have burls on the lower surface”), each burl having a terminal end surface configured to contact a surface of a substrate W to support the substrate, and wherein the charging device 105 is configured to apply the positive potential to the conductive or semi-conductive element with respect to the terminal end surfaces of the plurality of burls of the substrate support (fig. 6 par. 63).
For claims 3, 16 and 18, Lafarre teaches wherein the positive potential is a continuous voltage in the range from 0.1V to 10 (par. 67).
For claims 5-7, 15, 17 and 20, Lafarre teaches an electrolyte and an electrolyte supply device (immersion hood 12 for supplying water as an electrolyte, fig. par. 12), wherein the electrolyte at least 
For claim 10, Lafarre teaches wherein the conductive or semi-conductive element comprises a substrate W held by the substrate support WT (fig. 6 par. 67).
For claim 12, Lafarre teaches a projection system PS configured to project a patterned radiation beam onto the conductive or semi-conductive element W (fig. 1 par. 33).
For claim 13, Lafarre teaches wherein the charging device is configured to operate; periodically, and/or at a specific time or at specific times during a substrate processing cycle of the lithographic apparatus (par. 67, wherein the charging device clamps the substrate, and therefore only operates during the portion of a lithographic processing cycle when the substrate is clamped to the stage WT for an exposure process).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lafarre as applied above.
For claims 4 and 19, Lafarre teaches wherein a positive potential is applied to the conductive or semi-conductive element in order to clamp the element as applied above, but does not explicitly teach wherein the substrate support is electrically grounded. However, it was well known in lithography to apply a potential difference between an article and a holder by applying a positive potential to one and grounding the other. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lafarre to include electrically grounding the substrate support as a suitable means of achieving the disclosed clamping function.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Neerhof et al (US 2006/0097201) teaches a lithography apparatus in which a substrate is clamped to a substrate holder by applying a positive potential to one and grounding the other (fig. 1 par. 3). The following references teach lithography devices which use electrostatic cleaning techniques: Scaccabarozzi et al (US 2011/0037960); Levinson (US 9,093,481).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931.  The examiner can normally be reached on Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLIN W KREUTZER/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	2/26/2021